El Juez Asociado Sr. "Wole
emitió la opinión del tribunal.
En este caso la corte inferior dictó sentencia contra el demandante basada en cnestiones de becbo. Ninguno de los becbos ban sido certificados a este tribunal por medio de una exposición del caso o pliego de excepciones y por tanto la sentencia que en realidad procede debe ser confirmando la ape-lada, por no constar en los autos la prueba que sirvió de base a la sentencia de la corte inferior.
Aparece de las alegaciones que en 5 de marzo de 1914, la corte inferior dictó en otro pleito sentencia decretando res-cindido nn contrato y concediendo a la parte demandante en dicbo caso por vía de indemnización, la cantidad de $2.25, que ban sido los únicos daños satisfactoriamente probados. En este caso fué presentada la demanda para recobrar otros daños, frutos o productos que siguieron a la rescisión del referido contrato. La corte inferior en sn opinión declaró *857no solamente qne no procedía la indemnización por los daños y perjuicios, frutos o productos, sino también que toda la cuestión era cosa juzgada. Aun cuando pudiéramos consi-derar la opinión de la corte inferior para examinar la cues-tión referente a cosa juzgada, todavía tendríamos que con-firmar la sentencia por lo que respecta a la prueba'de daños y perjuicios. Nos inclinamos además' a opinar con la corte inferior que habiendo sido discutida ya la cuestión con res-pecto a los daños en el pleito anterior, la sentencia dictada en el primer caso constituía cosa juzgada. ■
Sea como fuere, este tribunal únicamente puede consi-derar los hechos que le han sido certificados mediante una exposición del caso o pliego de excepciones. La opinión es de utilidad para determinar los fundamentos de la corte'infe-rior, pero no debe ser usada en substitución de la certificación de los hechos como lo exige la ley. Yéase la razonada reso-lución de este tribunal en el caso de Calzada v. Pagán, de marzo. 23, 1915.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó “conforme con la sentencia. ’ ’